              Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 1 of 8



 1 CHRISTOPHER J. CANNON, State Bar No. 88034
   MATTHEW A. LAWS, State Bar No. 273697
 2 Sugarman & Cannon
   737 Tehama Street, No. 3
 3 San Francisco, CA 94103
   Telephone: 415-362-6252
 4 Facsimile: 415-362-6431
   chris@sugarmanandcannon.com
 5
   Attorneys for Defendant WEILIN CHANG
 6
   JULIA M. JAYNE, State Bar No. 202753
 7 Jayne Law Group, P.C.
   483 9th Street, Suite 200
 8 Oakland, CA 94607
   Telephone: 415-623-3600
 9 Facsimile: 415-623-3605
   julia@jaynelawgroup.com
10
   Attorney for Defendant JONATHAN CHANG
11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN JOSE DIVISION
14
   UNITED STATES OF AMERICA,                      Case No. 16-cr-00047 EJD
15
                   Plaintiff,                     DEFENDANTS JONATHAN & WEILIN
16                                                CHANG’S PROPOSED COURT JURY
                    vs.                           QUESTIONNAIRE WITH ADDED
17                                                RELIGION AND RACE QUESTIONS
   JONATHAN CHANG & WEILIN CHANG,
18
                   Defendants.
19
20          The defense respectfully submits the Court's standard jury questionnaire with the additional

21 religion, race or ethnicity, and national origin questions discussed at the July 31, 2019 pretrial

22 conference.

23 Dated: AUGUST 2, 2019                          Respectfully submitted,
24                                                       /s/
25                                                Christopher J. Cannon
                                                  Matthew A. Laws
26                                                Attorneys for WEILIN CHANG

27                                                       /s/
                                                  Julia M. Jayne
28
                                                  Attorney for JONATHAN CHANG
30 DEFENDANTS JONATHAN & WEILIN CHANG’S PROPOSED COURT JURY QUESTIONNAIRE WITH ADDED
     RELIGION AND RACE QUESTIONS
31 Case No. 16-cr-00047 EJD                                                                                1
            Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 2 of 8

                                         JUROR QUESTIONNAIRE

1.     NAME:                                                  Dr. Mr. Mrs. Ms. Miss             Age:_________
2.     Residence: County:                   City/Town:                           Neighborhood:
                                                                                 [Do not list your street address]
       How long have you lived at that location?
       Your place of birth: ____________________
       Do you own or rent your home?           Rent____        Own____                  Other
       What other communities have you lived during the last ten years?



3.     What is your marital status: (please circle)

       Single       Married     Separated      Divorced       Widowed        Live with a partner
       Any prior marriages?       Yes              No                If Yes, how many?

4.     What is your current job status?
              Working full-time                              Unemployed
              Working part-time                              Homemaker
              Retired                                        Full-time student
       ______ Disabled

5.     What is your occupation?       [PLEASE NOTE: If you are currently not employed, retired,
       disabled or a homemaker, please describe your most recent prior employment]
       a.      What is your occupation (or what was it, if not currently employed)?


       b.         By whom are (were) you employed?
       c.         How long have (did) you worked there?
       d.         Please describe the nature of your job.
       e.         Do (Did) you supervise other people? Yes             No____ If so, how many?
6.     What is the highest level of education you completed? ___________________________________

7.     Please describe your educational background:
       Major areas of study                                          Degrees received




     Please complete regarding your present spouse or partner. If you are widowed, divorced or
     separated, please answer all the following questions regarding your former spouse/partner.

8. Current employment status:

                  Working full-time                          Unemployed                 ________Disabled
                  Working part-time                          Homemaker
                  Retired                                    Full-time student


16-cr-00047-EJD                                          1
            Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 3 of 8

       a.         What is his/her occupation (or what was it, if retired or unemployed or disabled)?


       b.         By whom is (was) s/he employed?
                  How long has (did) s/he worked there?
       c.         Please describe the nature of his/her job?


       d.         What other types of jobs has s/he had in the past?




9.     What is the highest level of education she/he completed? ________________________________

       Please describe her/his educational background, including vocational school(s) and/or college(s) attended:
       Major areas of study                                        Degrees received




10.    If you have children, please state:

        Sex       Age           Education                                  Occupation




11.    If other adults live in your home in addition to those already you already described above, please
       state:
       Relationship             Sex      Age              Education               Occupation




12.    What are your hobbies, major interests, recreational pastimes and spare-time activities and sports?




13.    Please list all groups and organizations you belong to or participate in, including but not limited to
       service, community and neighborhood groups; crime prevention groups; volunteer activities; and
       groups concerned with the criminal justice system.



16-cr-00047-EJD                                         2
            Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 4 of 8




14.    Please list your main sources of news -- including newspapers, television and radio stations or
       programs, internet sites and conversations with others:




15.    Have you previously served as a trial juror or as a grand juror?      Yes         No
       If yes, please complete for each case on which you served:

                                                                                                    Verdict
              Civil           Nature of case (i.e., robbery                                         reached?
              or Criminal     or personal injury)                When/Where?                        (yes or no)
        1
        2
        3
        4
        5


       a.         Have you ever served as a jury foreperson?        Yes              No
       b.         Is there any reason that your prior jury service would affect your ability to be fair, objective
                  and impartial to both sides at trial? Yes         No        If Yes, please explain:




16.    Is there anything about your experiences, opinions or beliefs about race, color, immigration status,
       national origin, ethnicity, sex or sexual orientation which would strongly influence your ability to
       judge the facts of a criminal case or the person accused? Yes              No
       If yes, please explain:




17.    Do you understand, speak, read, or write Mandarin?
       a.     Understand Mandarin? _____Yes           _____No
       b.     Speak Mandarin?          _____Yes       _____No
       c.     Read Mandarin?           _____Yes       _____No
       d.     Write Mandarin?          _____Yes       _____No




16-cr-00047-EJD                                          3
         Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 5 of 8

18.    Are you a member of any church or religious organization? If yes, please list and identify any
       leadership roles. Yes     No       If yes, please describe:




19.    Do you have any strong feelings about organized religion?
       Yes       No        If yes, please explain:




20.    Do you donate to any religious organizations?
       Yes       No        If yes, please list:




21.    Are there any stereotypes you have heard about people of Chinese or Taiwanese ancestry that you
       believe are correct or have a grain of truth to them?
       Yes        No         If yes, please describe:




22.    Have you ever had any negative experiences with a person of Chinese or Taiwanese ancestry, or
       with a company based in China or Taiwan?
       Yes       No        If yes, please describe:




16-cr-00047-EJD                                      4
         Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 6 of 8

23.    Have you ever had a significant negative experience involving a person of Chinese descent that you
       believe would not have occurred had the person been of a different background?
       Yes       No        If yes, please describe:




24.    Do you have any opinions or knowledge about the attitudes of Chinese immigrants toward law
       enforcement in the United States?
       Yes      No         If yes, please describe:




25.    Do you have any experiences, views, or beliefs that would prevent you from being fair and impartial
       in a trial involving people of Chinese or Taiwanese ancestry?
       Yes          No        If yes, please explain:




26.    This case involves the activities of a Christian church and several non-profit organizations. Is there
       anything about this subject matter that would cause you to hesitate participating as a juror in this
       case?
       Yes        No        If yes, please explain:




27.    The court will instruct you on the laws and your duties as jurors. Will you be able to follow these
       instructions even if you disagree with them? Yes         No          If No, please explain:




16-cr-00047-EJD                                       5
          Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 7 of 8

28.     Is there any matter not covered by this questionnaire that should be brought to the attention of the
        court and the lawyers because it might affect your ability to be a fair and impartial juror?
        Yes              No               If Yes, please explain:




29.     Is there any matter you would prefer to discuss privately with the court?
        Yes              No               If Yes, please explain:




                                          JUROR’S OATH

I declare under penalty of perjury that the answers set forth in this Jury Questionnaire are true and correct to
the best of my knowledge and belief. I have not discussed my answers with others, or received assistance in
completing this questionnaire.

Signature:

Print Name:

Date:




16-cr-00047-EJD                                        6
         Case 5:16-cr-00047-EJD Document 157 Filed 08/02/19 Page 8 of 8

Further Explanation Sheet
(Please put the question number next to your response. Thank you)




16-cr-00047-EJD                                 7
